Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment after a final rejection. 
The applicant has filed an AFCP 2.0 pilot program request.
The amendment recites “1. (Currently Amended) A method for data transmission comprising: receiving, by a controller of an unmanned aerial vehicle (UAV), target data from a transmitting terminal, wherein:
the UAV  is configured to carry an onboard device connected with the UAV via a universal interface of the UAV the onboard device is configured to. in response to being attached to the UAV.
effect a control of the UAV using a control program preset in the onboard device and collect state data of the onboard device, the state data indicating an operational state of
the onboard device controlling the UAV. and
the universal interface is configured to connect onboard devices of various types; and
forwarding the target data to a receiving terminal including:
in response to the onboard device sending the target data that includes the state data of the onboard device,  forwarding,
through the controller of the UAV, the target data for the ground control apparatus to analyze the state data to determine the operational state of the onboard device and, based on the
operational state, generate control data configured to control an operation of the onboard
device, and
in response to the ground control apparatus sending the target data that includes
the control data, forwarding, through the controller of the UAV. the target data from the
ground control apparatus to the onboard device”.
U.S. Patent Application Pub. No.: US 2015/0296022A1 to Kim that was filed in  2014 which is prior art to the effective filing date of 2015 1. (Currently Amended) A method for data transmission comprising: 
receiving, by a controller of an unmanned aerial vehicle (UAV), target data from a transmitting terminal, wherein: (see element 100 that is an internet of things device that can communicate with a second IOT device via a universal adapter 210 and 200) 
    PNG
    media_image1.png
    770
    1005
    media_image1.png
    Greyscale

the UAV  is configured to carry an onboard device connected with the UAV via a universal interface of the UAV the onboard device is configured to. in response to being attached to the UAV.  (see paragraph 40 and FIG 1-5 where the device can be provided to a drone) 
effect a control of the UAV using a control program preset in the onboard device and collect state data of the onboard device, the state data indicating an operational state of
the onboard device controlling the UAV. And  (see paragraph 72-75 where the device can be an adapter device for a drone and where a 
    PNG
    media_image2.png
    685
    773
    media_image2.png
    Greyscale

the universal interface is configured to connect onboard devices of various types; and  (see abstract where the device has a unified interface; see paragraph 24) 
forwarding the target data to a receiving terminal including:
in response to the onboard device sending the target data that includes the state data of the onboard device,  forwarding, 
    PNG
    media_image3.png
    704
    1129
    media_image3.png
    Greyscale

through the controller of the UAV, the target data for the ground control apparatus to analyze the state data to determine the operational state of the onboard device and, based on the  (see FIG. 4 where the generic interface provides the sensor data via the interface 210-242)
operational state, generate control data configured to control an operation of the onboard  (see paragraph 24-34 and fig. 4-6)
device, and
in response to the ground control apparatus sending the target data that includes
the control data, forwarding, through the controller of the UAV. the target data from the
ground control apparatus to the onboard device”.  (see paragraph 49-58 and 60-68 and claim 1 and paragraph 85 and figure 6)
The amendment after final with a combination of both dependent claim 8 and dependent claim 5 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
The amendment raises new issues that require further consideration and/or search.
The amendment is not entered.
Applicant is advised to file an RCE to have the amendment considered in full.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668